Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/683,405 in view of Wu et al (US 2011/0003659 A1). Claim 1 of copending application 16/683,405 (hereon referred to as the copending application or 405) contains all the limitations of claim 1 of the instant application (hereon referred to as the instant application or 474) except for "a crimp of the thermoplastic synthetic resin fiber used in the longitudinal direction of the belt is greater than a crimp of the fluorine resin fiber used in the width direction of the belt".  
Wu et al teaches that the longitudinal yarns may be crimped (paragraph 0027), and the crimp of the longitudinal yarn would be greater than the crimp of the width direction yarns, which are not crimped at all. Alternatively, instead of no crimp in the width direction yarns, Wu also teaches that both direction yarns may be textured (paragraph 0008), which would include crimping, in order to facilitate better adhesion and stretch properties – such properties which are optimized when the crimp in the longitudinal yarn is greater than that of the width direction yarn (paragraphs 0004-0013). Additionally, Wu et al teaches that the elongation at a specific load of the belt may serve as a useful measure of the degree of crimping the yarn. The crimped longitudinal yarn as taught by Wu et al has an elongation of at least 50% to at least 80% at 2 kg tension, while the crimped width direction yarns have an elongation of 1% to 20% at 2 kg tension, indicating that the crimp of the longitudinal direction fiber is greater than a crimp of the width direction fiber (paragraphs 0026-0027). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the crimping as taught by Wu et al in the design of the fabric as taught by the copending application in order to improve elasticity with materials that have greater heat and/or oil resistance and other high performance characteristics.
Claims 2-13 of the instant application are dependent on claim 1 and are exact duplicates of claims 1-12 of the copending application. 
This is a provisional nonstatutory double patenting rejection.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. the "crimp of woven fabrics of the thermoplastic synthetic resin fiber used in the longitudinal direction of the belt" and the "crimp of woven fabrics of the fluorine resin fiber used in the width direction of the belt" of amended claim 1 is not supported by the specification and original disclosure of the application. Specifically, the only time the term "crimp" is used within the specification, it is used to refer to the crimp of a FIBER, and never used in relation to the fabric as a whole. Specifically, in paragraphs 0028 and 0031 of the specification the applicant details the configuration of the claimed invention to be composed of crimped FIBERS, not crimped WOVEN FABRICS. Additionally, paragraph 0050 of the specification states that "weaving configuration (weave structure) of the cloth is not particularly limited", a direct contradiction to any suggestion that the applicant might have possession of the claimed invention. As such, claim 1 as amended claims new matter which is not taught or even suggested in the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 1 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 8/11/2022. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated that "a crimp of woven fabrics is different from a yarn that is crimped", and this statement indicates that the invention is different from what is defined in the claim(s) because the specification, and therefore disclosure of the invention, teaches a cloth belt in which the cloth is woven with CRIMPED FIBERS (specification, paragraphs 0028, 0031, and 0050), and makes no mention of a crimp of the WOVEN FABRICS, but rather fabrics consist of CRIMPED FIBERS woven together. As the applicant states in the reply filed 8/11/2022 that a crimp of woven fabrics is different from a woven fabric made from crimped yarns, claim 1 as most recently amended, fails to fall within the scope of that which the applicant regards as the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-6, 8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasch (US 9091324 B2) in view of Yoshida et al (US 8871329 B2) and Wu et al (US 2011/0003659 A1).
Regarding claim 1, Pasch teaches a resin belt (30) comprising:
a plurality of teeth (18) disposed at predetermined intervals along a longitudinal direction (Pasch, column 4 lines 25-32) of the belt running surface of a belt body (14) made of thermoplastic resin (Pasch, column 6 lines 33-35); and
	a cloth (cover 32) covering the teeth (Pasch, column 4 lines 25-30),
	wherein the cloth (32) is a woven cloth obtained by weaving (Pasch, column 4 lines 50-52). 
	Pasch fails to teach that the woven cloth is obtained by weaving a thermoplastic synthetic resin fiber used as a warp yarn in the longitudinal direction of the belt and a fluorine resin fiber used as a weft yarn in a width direction of the belt, or that a crimp of the thermoplastic synthetic resin fiber used in the longitudinal direction of the belt is greater than a crimp of the fluorine resin fiber used in the width direction of the belt.
	Yoshida et al, however, teaches a woven cloth (30) obtained by weaving a thermoplastic synthetic resin fiber used as a warp yarn (weft yarn 38) in the longitudinal direction (the terms weft and warp are switched, but characteristics and limitations are the same as the claimed invention)(Yoshida et al, column 5 lines 5-10 and column 7 line 51-column 8 line 9) of the belt and a fluorine resin fiber used as a weft yarn (warp yarn 40) in a width direction (see note regarding terms above)(Yoshida et al, column 5 lines 5-10 and column 7 line 51-column 8 line 9) of the belt. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the cloth as taught by Yoshida et al with the belt as taught by Pasch, as the formation of the cloth component with the desired materials as taught by Yoshida et al results in less tooth damage due to abrasion and better adhesion between the cloth component and the belt body (Yoshida et al, column 15 lines 34-50). 
	Further regarding claim 1, Wu et al teaches that the longitudinal yarns may be crimped (paragraph 0027), and the crimp of the longitudinal yarn would be greater than the crimp of the width direction yarns, which are not crimped at all. Alternatively, instead of no crimp in the width direction yarns, Wu also teaches that both direction yarns may be textured (paragraph 0008), which would include crimping, in order to facilitate better adhesion and stretch properties – such properties which are optimized when the crimp in the longitudinal yarn is greater than that of the width direction yarn (paragraphs 0004-0013). Additionally, Wu et al teaches that the elongation at a specific load of the belt may serve as a useful measure of the degree of crimping the yarn. The crimped longitudinal yarn as taught by Wu et al has an elongation of at least 50% to at least 80% at 2 kg tension, while the crimped width direction yarns have an elongation of 1% to 20% at 2 kg tension, indicating that the crimp of the longitudinal direction fiber is greater than a crimp of the width direction fiber (paragraphs 0026-0027). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the crimping as taught by Wu et al in the design of the fabric as taught by the copending application in order to improve elasticity with materials that have greater heat and/or oil resistance and other high performance characteristics.
Although all three references fail to teach that the claimed crimps are “crimps of woven fabrics” of the yarns, it would have been an obvious matter of design to crimp the fabrics after weaving as opposed to before, since both methods of crimping result in the same structure and functions, and since the applicant has not disclosed that crimping the woven fabrics solves any states problems or is for any particular purpose and it appears that the invention would perform equally well with weaving crimped yarns. Additionally, the limitation that the crimps are “crimps of woven fabrics” is not given any consideration in the prosecution of the application, as the applicant fails to teach or possess the invention with the said limitation, as is detailed in the 35 U.S.C. 112 rejections presented above. 
Wu et al, Yoshida et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover.

Regarding claim 2, Yoshida et al, Wu et al, and Pasch teach the resin belt according to claim 1 disclosed above, and Yoshida et al further teaches that a percentage of the fluorine resin fiber exposed on a side of a cloth surface (53) of the teeth is 50% or more per unit area (Yoshida et al, column 8 lines 1-9 and column 12 lines 1-23), and a percentage of the fluorine resin fiber exposed on a side of a bonded surface (32) with the belt body is 50% or less per unit area (Yoshida et al, column 12 lines 1-23). 
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 3, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the belt body (14) is made of polyurethane (Pasch, column 6 lines 33-35). 
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 4, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Yoshida et al further teaches that the thermoplastic synthetic resin fiber is made of nylon and the fluorine resin fiber is made of tetrafluoroethylene-based resin (Yoshida et al, column 3 lines 32-52). 
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 5, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that it is known in the art that conventional belts have a tensile elongation of the cloth in a warp (circumferential) direction that is 20% or more and 60% or less (Pasch, column 6 lines 6-16). 
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 6, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the belt body and the cloth are integrally formed with each other (Pasch, column 7-column 10). 
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 8, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches a trapezoidal-shaped belt (Pasch, column 7 lines 1-3) where the cloth is integrally formed with the teeth surface (Pasch, column 7-column 10), but both Pasch and Yoshida et al fail to specifically teach that the cloth is integrally formed with a teeth surface part of an AT type teeth surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the belt have an AT type teeth surface part, as such standards are well known in the art.
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 10, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches an arc-shaped belt (Pasch, column 7 lines 1-3) where the cloth is integrally formed with the teeth surface (Pasch, column 7-column 10), but both Pasch and Yoshida et al fail to specifically teach that the cloth is integrally formed with a teeth surface part of an MA type teeth surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the belt have an MA type teeth surface part, as such standards are well known in the art.
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 11, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the cloth is integrally formed with a back face part of the belt (Pasch, column 7-column 10). 
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 12, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the cloth is integrally formed with a back face part and a teeth surface part of the belt (Pasch, column 7-column 10). 
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 13, Pasch, Wu et al, and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the belt body contains, as a core wire (46), at least one selected from a steel wire, a stainless steel wire, an aramid fiber, a glass fiber, a carbon fiber, a nylon fiber, a polyester fiber, or a polyparaphenylene benzoxazole (PBO) fiber (Pasch, column 6 lines 50-60). 
	Yoshida et al, Wu et al, and Pasch are considered analogous to the claimed invention as all pertain to the composition and design of a toothed belt having a cloth tooth cover. 
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 
No arguments against the rejections of claims 1-13 of the previous office action are presented. Instead, the applicant focuses on how newly amended claim 1 differs from the applied prior arts. This argument is not persuasive as it pertains to matter which the applicant does not present and has not previously presented in the disclosure of the invention, and as such that matter is not considered in the prosecution of the application. The disclosure of the application details the fabrics being woven of crimped yarns, which are inherently crimped before being woven, and does not teach that the crimping comes from weaving the yarns, and directly contradicts the applicant’s claim that the invention teaches a crimp of woven fabrics. As such, the claims are viewed as previously presented, and the responses to the previous arguments, which are maintained in this action, can be found in all of the prior office actions. 
Additionally, the applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Specifically, the applicant does not point out how a fabric that is crimped as a result of weaving fibers is any different from a fabric that is formed by weaving crimped fibers, as the end result is obviously the same (a fabric with bends) and the function of both supposedly different texturing techniques is inherently the same.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duke, Jr. Et al (US 10018248 B2), Newsome (US 9599189 B2).
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651